Exhibit 10(lxiii)

 

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission

  

GAS SUPPLY ASSET ASSIGNMENT AND AGENCY AGREEMENT

            This GAS SUPPLY ASSET ASSIGNMENT AND AGENCY AGREEMENT (this
"Agreement") is made and entered into as of the 7th day of April, 2004, by and
between NUI Utilities, Inc., a New Jersey corporation having its principal place
of business at One Elizabethtown Plaza, Union, New Jersey 07083 ("NUIU"), and
Cinergy Marketing and Trading, LP, a Delaware limited partnership having its
principal place of business at 1100 Louisiana, Suite 4900, Houston, Texas 77002
("CMT").

            WHEREAS, subject to the terms and conditions contained herein, CMT
agrees to accept, and NUIU agrees to grant, the assignment or, in the case of
non-assignable agreements, the agency to control NUIU's supply assets including
the rights and the obligations under NUIU's existing Gas supply arrangements
during the Term; and

            WHEREAS, subject to the terms and conditions contained herein, CMT
would be permitted to use NUIU's supply assets in furtherance of CMT's overall
business strategies and transactions, including its obligations to NUIU under
the Gas Supply Agreement; and

             WHEREAS, subject to the terms and conditions contained herein, NUIU
also would be entitled to receive certain payments from CMT during the Term in
consideration for CMT's right to utilize and derive the profits or losses with
respect to the Supply Assets; and

            NOW, THEREFORE, in consideration of the mutual agreements,
covenants, and conditions herein contained, NUIU and CMT agree as follows:

ARTICLE 1.  DEFINITIONS

            As used in this Agreement, the following terms shall have the
following meanings; any term used herein that is defined in the Gas Supply
Agreement shall have that definition incorporated herein:

            (a)        "Affiliate" means with respect to any Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with such Person.  The
term "control" (including, with correlative meaning, the terms, "controlled by"
and "under common control with") as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

            (b)        "Agreement" means this Gas Supply Asset Assignment and
Agency Agreement, including all amendments, modifications or supplements
thereto.

            (c)        The terms "assign," "assigned" and "assignment," when
used in the context of a Gas transportation or storage arrangement, shall be
deemed to include Capacity Releases.

            (d)        "Assigned Contracts" shall have the meaning assigned to
such term in Section 2.1.

            (e)        [*]



1

________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

            (f)         "Btu" means the amount of energy required to raise the
temperature of one pound of pure water one degree Fahrenheit from 59 degrees
Fahrenheit to 60 degrees Fahrenheit .  The term "MMBtu" means one million Btus.

           (g)        "Business Day" shall mean any day on which Federal Reserve
member banks in New York City are open for business, and shall begin at 8:00
a.m. E.S.T. and close at 5:00 p.m. E.S.T.

            (h)        "Capacity Release" (and to "Release Capacity") means the
release of transportation or storage capacity pursuant to the terms and
conditions of an effective FERC gas tariff of a Gas transporter as contemplated
by 18 C.F.R. Part 284 or successor regulations, and "Released Capacity" shall
refer to capacity that has been released pursuant to a Capacity Release.

            (i)    "Confidential Information" means trade secrets, patentable or
non-patentable inventions and ideas, know-how, formulae, processes, designs,
sketches, plans, drawings, specifications, reports, projections, plant and
equipment expansion plans, lists of employees, customers and suppliers,
monetizing techniques and strategies, commodity and derivatives hedging and
trading strategies and techniques, financial statements and other financial
data, pricing information, cost and expense information, product development,
strategic and marketing plans and all other information, data and experience of
any kind whatsoever, whether technical, marketing or financial, regarding the
business, facilities and operations of NUIU and its Affiliates or of CMT and its
Affiliates, as the case may be, whether oral, written or electronic. 
"Confidential Information" also shall be deemed to include all notes, analyses,
compilations, studies, interpretations and other documents or electronic
recording, which reflect Confidential Information furnished pursuant to the
terms of any Transaction Agreement, the Guaranty or any transaction contemplated
hereby or thereby.  The term "Confidential Information" shall not include
information which a recipient can demonstrate: (a) is or becomes generally
available to the public other than as a result of disclosure by the recipient;
(b) was within the recipient's possession prior to it being furnished by or on
behalf of the other Party, provided that the source of such information was not
known by the recipient to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the disclosing
Party or any other Party with respect to such information; (c) becomes available
to the recipient on a non-confidential basis from a source other than the
disclosing Party or any of its Representatives, provided that such source is not
known by the recipient to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the disclosing
Party or any other Party with respect to such information; or (d) was
independently developed by the recipient without reference to the Confidential
Information, provided such independent development can reasonably be
demonstrated by the recipient.  The term "recipient," as used in this Agreement,
refers to the Person receiving any item of Confidential Information and the
Affiliates of such Person.

            (j)         "Consequential Damages" shall have the meaning assigned
to such term in Section 7.4.

            (k)        "Counterparty" means, as to any Supply contract, the
party to such contract other than NUIU.


2

--------------------------------------------------------------------------------

            (l)         "Daily Delivery Quantity" (or "DDQ") shall have the
meaning given such term in the Gas Supply Agreement.

            (m)      "Day" means a period of 24 consecutive hours, beginning
10:00 a.m. E.T. on any calendar Day and ending at 10:00 a.m. E.T. on the
following calendar Day.

            (n)        [*]

            (o)        "E.S.T." means Eastern Standard Time.

            (p)        "Effective Date" shall have the meaning assigned to such
term in the introductory sentence of Article 4 of this Agreement.

            (q)        "Excluded Liabilities" means any liabilities or
obligations that either: (a) arise under or are attributable to acts or
omissions of NUIU or its Counterparty under any Gas Contract before or after the
Term, (b) arise under or are attributable to acts or omissions of NUIU or its
Counterparty under any Non-Assigned Contract during the term, unless such
liability arises as the result of CMT's actions as NUIU's agent under such
Non-Assigned Contract, or (c) arise as a result of any breach by NUIU of any
Transaction Agreement.

            (r)        "FERC" means the Federal Energy Regulatory Commission, or
any successor federal agency.

            (s)        "Gas" means methane and other gaseous hydrocarbons
meeting the quality standards and specifications of NUIU's upstream pipeline
suppliers.

            (t)         "Gas Contract" means any Gas Supply Contract, any Gas
Storage Contract or any Gas Transportation Contract.

            (u)        "Gas Supply Agreement" means the Gas Supply Agreement,
dated as of the date hereof, between NUIU and CMT, as amended or supplemented
from time to time, incorporated herein by this reference and attached hereto as
Exhibit C.

            (v)        "Gas Storage Contract" means any Gas storage contract
entered into by NUIU to store Gas during the Term for NUIU.

            (w)       "Gas Supply Contract" means any Gas supply contract
entered into by NUIU to supply Gas during the Term to NUIU.

            (x)        "Gas Transportation Contract" means any Gas
transportation contract entered into by NUIU to transport Gas during the Term
directly or indirectly to NUIU, along with any ancillary agreements such as
operational balancing agreements, exchange, parking, hub service, gas supply,
peaking or other agreements.

3

____________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------

            (y)        "Governmental Authority" means any nation, state,
sovereign or government, any federal, regional, state, local or political
subdivision and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
without limitation the NJBPU and FERC.

            (z)        "Grandfathered Transaction" mean the Gas purchase and
sale transactions between NUIU and CogenTechnologies.

            (aa)      "Hedging Program" shall mean NUIU's Gas Procurement
Strategy and Plan ("GPS&P") as filed with the New Jersey Board of Public
Utilities, a copy of which shall be provided to CMT

            (bb)      "Independent Amount" shall mean Five Hundred Thousand
Dollars ($500,000.00) per month in the Summer Season, and Two Million Dollars
($2,000,000.00) per month during the Winter Season.

            (cc)      "Initial Storage Inventory" shall mean, with respect to
any Storage Asset, the quantity of Gas in such Storage Asset on April 1, 2004.

            (dd)      "Investment Grade" shall mean having a long term debt
rating of "Baa3" or higher by Moody's Investment Service and "BBB-" or higher by
Standard & Poor's.

           (ee)      "Liens" means any claims, liens, encumbrances, security
interests, pledges, options, charges, restrictions and defects in title of any
nature whatsoever, except for indentures, mortgages or similar security
interests created in connection with NUIU's ordinary course bond issuances and
similar indebtedness.

            (ff)        "Natural Gas Act" means the Natural Gas Act of 1938, as
amended.

            (gg)      "Non-Assignable Contracts" shall have the meaning assigned
to such term in Section 2.2.

            (hh)      "NJBPU Filings" means NUIU's submission or submissions to
the NJBPU containing NUIU's request for authorization for NUIU to enter into the
transactions contemplated in the Transaction Agreements, and for such other
authorizations, waivers or determinations as NUIU in its sole discretion shall
determine are necessary or appropriate for NUIU to perform under the Transaction
Agreements.

            (ii)        "NJBPU" means the New Jersey Board of Public Utilities.

            (jj)        "NUIU" shall have the meaning set forth in the
introductory sentence to this Agreement and includes NUIU's New Jersey, Florida
and Maryland divisions.

            (kk)      "Operational Procedures" means the procedures agreed upon
by the Parties for communications, notices, scheduling, forecasting and other
activities pertaining to the arrangements contemplated by the Transaction
Agreements.  The Parties agree to negotiate in good faith to reach agreement on
the Operational Procedures.

            (ll)        "Parties" means, collectively, NUIU and CMT.

4

--------------------------------------------------------------------------------

            (mm)   "Performance Assurance" shall mean an irrevocable stand-by
letter of credit, guaranty, cash collateral, prepayment or other good and
sufficient security of a continuing nature, satisfactory in a form determined by
the requesting Party in its reasonable discretion.

            (nn)      "Person" means an individual, corporation, partnership,
joint venture, limited liability company trust, university, unincorporated
organization, or a government or any agency or political subdivision thereof.

            (oo)      "Representatives" shall have the meaning assigned to such
term in Section 8.3.

            (pp)      "Resale Agreement" means the Base GISB Agreement between
NUIU and CMT or any successor Gas purchase and sale agreement between the
Parties.

            (qq)      "SEC" means the United States Securities and Exchange
Commission or any successor federal agency that may regulate the issuance and
sale of securities.

            (rr)       "Supply Assets" means, collectively, the Supply Contracts
and the right of CMT to use Gas in storage in accordance with Section 2.5.

            (ss)      "Supply Contracts" means, collectively, the Assigned
Contracts and the Non-Assignable Contracts.

            (tt)        "Taxes" means any or all ad valorem, property,
occupation, severance, production, extraction, first use, conservation, BTU or
energy, gathering, pipeline, utility, gross receipts, gas or oil revenue, gas or
oil import, privilege, sales, use, consumption, excise, lease, transaction, and
other or new taxes, governmental charges, licenses, fees, permits and
assessments, or increases therein, but otherwise excluding taxes based on net
income or net worth.

            (uu)      "Term" shall have the meaning assigned to such term in
Section 2.9.

            (vv)      "Transaction Agreement" means this Agreement, the Gas
Supply Agreement and the Resale Agreement, as each may be amended or
supplemented from time to time.

           (ww)    [*]

ARTICLE 2.  TERMS AND CONDITIONS

            2.1.      Assignment Of Certain Contracts.  Subject to the terms and
conditions contained herein, NUIU agrees to assign to CMT, through Capacity
Release or other means, effective for the Term, all of NUIU's right, title and
interest in the following contracts (the "Assigned Contracts"), free and clear
of all Liens:

                        (a)        each Gas Transportation Contract listed on
Part 1 to Exhibit A hereto;

                        (b)        each Gas Storage Contract listed on Part II
to Exhibit A hereto; and

                        (c)        each Gas Supply Contract listed on Part III
to Exhibit A  hereto.


5

___________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Each such assignment that is a Capacity Release shall be done at the maximum
rate, as contemplated by 18 C.F.R. Part 284 or successor regulations.

            2.2.      Agency For Certain Contracts.  Subject to the terms and
conditions contained herein, NUIU hereby appoints CMT, and CMT accepts NUIU's
appointment, as NUIU's exclusive agent and attorney-in-fact for the Term under
the following contracts (the "Non-Assignable Contracts"):

                        (a)        each Gas Supply Contract listed on Part IV to
Exhibit A hereto;

                        (b)         each Gas Transportation Contract listed on
Part V to Exhibit A  hereto; and

                        (c)        each Gas Storage Contract listed on Part VI
to Exhibit A hereto.

            2.3.      NUIU's Capacity Release Obligation.  NUIU shall be
entitled to recall Released Capacity in the manner, volume, and to the extent
necessary for NUIU to satisfy its obligations imposed by any Governmental
Authority to provide transportation capacity to third party suppliers serving
customers on NUIU's system.  If such recall will result in a reduction in the
transportation capacity available to CMT of more than 1,000 dekatherms per day,
NUIU shall provide CMT with thirty (30) Days prior written notice before
exercising any such recall right and the parties shall meet in good faith to
determine whether the reduction in capacity available to CMT shall result in any
modifications to this Agreement.  If the Parties have not reached mutual
agreement as to the modification(s) resulting from a recall within thirty (30)
days after the exercise of such a recall, the matter may be subject to
arbitration under Article 9 of this Agreement.  Notwithstanding anything to the
contrary in any capacity release transaction executed through the individual
pipeline electronic bulletin board procedures, the Parties agree that NUIU's
rights to recall capacity shall be limited to one of the following events
occurring: (i) obligations to provide capacity to third parties as required by
NUIU's tariff as approved by appropriate Governmental Authorities as identified
above; (ii) the declaration by NUIU of an Early Termination Date pursuant to
Sections 6.2; (iii) the expiration of the Term; or (iv) if CMT fails to perform
as set forth in Section 5.01 of the Gas Supply Agreement (and in such
circumstances such recall right shall be only for the amount of day(s) necessary
for NUIU to serve its load using the released capacity, unless such CMT failure
has resulted in the early termination of the Transaction Agreements under
Article 6 hereof).

            2.4.      Assumption Of Liabilities.  Subject to the terms and
conditions contained herein, CMT agrees to assume, pay, perform, satisfy and
discharge all Assumed Liabilities, unless such liability was caused by CMT
acting at the direction of NUIU.  CMT shall have no obligation related to the
Excluded Liabilities nor shall it be obligated to pay, perform, satisfy,
participate in any way in the resolution of, or discharge any Excluded
Liabilities. As between the Parties to the Transaction Agreements, NUIU agrees
to be fully responsible for all Excluded Liabilities.  

            2.5.      Gas In Storage.  Subject to the terms and conditions
contained herein and in the Gas Supply Agreement, CMT shall have the right, in
its sole discretion, during the Term to have dispatch control with respect to
all Gas in storage attributable to the Gas Storage Contracts.  NUIU hereby
transfers title to the Initial Storage Inventory in the Part 284 Storage Assets
to CMT to the extent that such gas is stored under a contract assigned to CMT
under Section 2.1 of this Agreement.  As consideration for this transfer, CMT
shall have an obligation to transfer to NUIU title to Gas in the Storage Assets
in accordance with the terms of Sections 6.4 and 6.5 of the this Agreement at
the expiration or termination of this Agreement.

6

--------------------------------------------------------------------------------

            2.6.      [*]

            2.7.      Payment Of Certain Charges.  NUIU agrees to pay CMT for
100% of all demand and reservation charges CMT pays to Counterparties under the
Supply Contracts.  NUIU shall be entitled, at its sole expense, to audit those
applicable books and records of CMT to verify the accuracy of CMT's payment of
such demand and reservation charges, at CMT's offices and at a time during
reasonable business hours acceptable to both Parties.  CMT shall pay to NUIU all
credits or refunds CMT receives from Counterparties attributable to (i) demand
and reservation charges CMT or NUIU paid to Counterparties under the Supply
Contracts, and (ii) commodity charges NUIU paid to Counterparties under the
Supply Contracts (collectively, "Refunds").  In the event CMT has not forwarded
or reflected any such credit or refund to NUIU in the very next billing cycle
after receipt of such a Refund, CMT shall reimburse NUIU for interest
accumulated on Refunds during the period between the date CMT should have
returned such Refunds and the date CMT pays or credits such Refund to NUIU, and
the interest rate thereon shall be equal to the percentage rate prescribed by
the Federal Energy Regulatory Commission regulations from time to time
applicable generally to customer refunds made by pipelines of credits received
from suppliers.

            2.8.      NJBPU Authorizations.  NUIU shall submit the NJBPU Filings
to the NJBPU by April 1, 2004.        

            2.9.      Term.  The term of this Agreement (the "Term") shall
commence on the Effective Date and shall end on March 31, 2005 unless earlier
terminated as expressly provided in this Agreement.

ARTICLE 3.  AGREEMENTS

            3.1.      Preservation Of Supply Assets.  Except as set forth in
Section 2.3, during the Term NUIU shall not sell, convey, transfer, assign or
deliver any interest in any Supply Asset to any Person other than CMT unless
NUIU has provided CMT prior written notification of such sale, conveyance,
transfer, assignment or delivery and CMT has indicated to NUIU in writing that
such action, in CMT's sole discretion, will have no effect on CMT's ability to
obtain the full economic benefit of the Supply Assets.  NUIU shall not allow any
of the NUIU Assets identified in Exhibit A to the Gas Supply Agreement to expire
before or during the Term of this Agreement and shall take whatever actions are
necessary to enter into, extend, renew or roll-over the term of any such NUIU
Asset until at least through the end of the Term.  CMT shall take no action that
prevents NUIU from receiving the full economic benefits of all of the Supply
Assets after the end of the Term with no diminution in such assets occurring
during the Term.  NUIU shall have the right to advise any Counterparty that
NUIU's assignment to CMT or NUIU's appointment of CMT as NUIU's agent, as the
case may be, is subject to termination as provided in Article 6 of this
Agreement.

7

___________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

            3.2.      CMT's Rights And Obligations Under The Non-Assignable
Contracts.  During the Term, CMT shall act as NUIU's exclusive agent for all
purposes under the Non-Assignable Contracts and, in so acting, may exercise all
of NUIU's rights under the Non-Assignable Contracts and receive the benefits
thereof during the Term.  CMT shall be entitled to exercise its authority with
respect to the Non-Assignable Contracts in a manner that would give CMT maximum
flexibility and utilization under the Non-Assignable Contracts during the Term,
provided that CMT shall in all respects comply with the terms and conditions of
the Non-Assignable Contracts and perform all of the obligations of NUIU
thereunder except for Excluded Liabilities.  CMT shall be entitled to cause NUIU
to take such actions as may be required to enforce NUIU's rights under the
Non-Assignable Contracts during the Term.  CMT shall defend and, if required to
do so, pay any claims made under the Non-Assignable Contracts except to the
extent such claims relate to Excluded Liabilities and except to the extent such
claim was caused by an act or omission of NUIU, or by CMT as a result of CMT
following the direction of NUIU.  If any claim relates to Excluded Liabilities,
CMT shall have no obligation to defend or participate in any negotiation,
arbitration or other proceeding for or on behalf of NUIU.  CMT may negotiate
with any Counterparty to a Non-Assignable Contract any settlement of an Assumed
Liability with such Counterparty, except that no such settlement shall be
permitted without the consent of NUIU if it would have any effect after the end
of the Term or on Excluded Liabilities and, in connection with such settlements,
CMT shall receive the benefits thereof or make any payments on Assumed
Liabilities.

            3.3.      NUIU's Rights And Obligations Under The Non-Assignable
Contracts.  During the Term, NUIU shall exercise its rights under the
Non-Assignable Contracts only as directed by CMT except with respect to Excluded
Liabilities.  On or before the Effective Date, NUIU shall give written notice to
the Counterparties under the Non-Assignable Contracts of NUIU's appointment of
CMT as NUIU's exclusive agent under the Non-Assignable Contracts for the Term. 
CMT shall not be NUIU's agent for billing and payment, and NUIU shall instruct
the Counterparties under those Non-Assignable Contracts that, during the Term,
they should send to NUIU all payments to which NUIU would be entitled, send all
correspondence and the originals of all invoices to NUIU, but Counterparties
should accept and act upon all communications and instructions given by CMT on
behalf of NUIU relating to NUIU's rights and obligations and performance under
the Non-Assignable Contracts, commencing as of the Effective Date.  To the
extent NUIU learns that a Counterparty to a Non-Assignable contract has failed
to comply with NUIU's direction to send copies of correspondence to CMT,
promptly upon receipt thereof NUIU shall forward a copy of such correspondence
to CMT.

            3.4.      Resales Under The Gas Supply Contracts.  CMT shall be
entitled to require NUIU to sell to CMT, pursuant to a Resale Agreement, Gas
that CMT acting as NUIU's agent causes NUIU to purchase.  Deliveries of Gas
under such Resale Agreement shall be made at the same point at which such Gas
was delivered to NUIU, or in any event at such other mutually agreeable delivery
points at which CMT may lawfully obtain title and ownership of the Gas and to
which points CMT, acting as NUIU's agent, would be able to deliver such Gas. 
The price payable by CMT under such Resale Agreement shall be equal to the price
payable by NUIU to which the resale relates and any costs incurred by NUIU to
transport such Gas to the point at which NUIU sells such Gas to CMT under the
Resale Agreement, together with all Taxes and charges that NUIU must pay or
remit as a result of such sale and/or transportation.

8

--------------------------------------------------------------------------------

            3.5.      Amendments And Waivers Of Supply Contracts.  CMT shall not
amend, extend or cause the early termination of any Supply Contract that
survives the Term without the prior written consent of NUIU.

            3.6.      New Contracts.  Except as set forth herein, NUIU shall not
enter, nor commit to enter, into any new Gas Contract that will be effective
during the Term to satisfy NUIU's Gas requirements without the prior written
consent of CMT; provided, however, that (a) NUIU shall continue to diligently
monitor its load patterns and forecasts during the Term and use reasonable
efforts to bring to the attention of CMT future contract opportunities or other
similar arrangements that could be entered into by NUIU and included within the
Supply Assets, and (b) NUIU shall be permitted to (i) enter into, commit to
enter into, or have in place any Gas supply, transportation or storage contract
or any other commitments where the start date of such contract or other
commitment would be after the end of the Term, and (ii) renew, or enter into
new, Gas Contracts as deemed necessary by NUIU during the Term, provided that
such contract renewals or new contracts shall not be included in the Supply
Assets absent the mutual agreement of the Parties.  Notwithstanding the
foregoing clauses (i) and (ii), NUIU shall not be permitted to utilize any such
assets or contracts to reduce the amount of Gas it would otherwise purchase from
CMT under the Gas Supply Agreement.  Further, notwithstanding the foregoing,
NUIU shall execute additional gas supply arrangements for delivery at NUIU's
City Gate on or before November 1, 2004, in such quantities as NUIU shall
determine.  Third parties may supply such needs, provided, CMT shall have a
right to match any offer that NUIU is prepared to accept to meet such supply
needs.  If NUIU purchases these supply needs from a third party, CMT shall act
as NUIU's agent under any supply contracts to provide these supply needs.

            3.7.      Cooperation.  CMT and NUIU shall fully cooperate in good
faith and make commercially reasonable efforts to carry out the intent of the
transactions contemplated in the Transaction Agreements, including actions
necessary to properly administer and implement the terms of the Supply Contracts
with the Counterparties thereto and in connection with any proceedings or
litigation relating thereto.  The Parties anticipate that representatives of
NUIU and CMT would meet periodically throughout the Term to review developments
affecting the subject matter hereof, including, without limitation, changes in
NUIU's actual or projected firm demand requirements and prospective regulatory
changes that could affect the transactions contemplated in the Transaction
Agreements.

            3.8       Implementing NUIU's Hedging Program.  CMT shall consult
with and use commercially reasonable efforts to provide market intelligence and
to assist NUIU with communications with its broker in implementing its Hedging
Program.  Provided, however, CMT shall have no obligation, liability or
responsibility whatsoever, including but not limited to any obligation to
indemnify NUI, its Affiliates or any NUIU Representative, for or related to any
transaction NUIU enters into or does not enter into as part of its Hedging
Program unless otherwise agreed in a writing signed by both Parties. 

ARTICLE 4.  CONDITIONS PRECEDENT

            Each of the Parties agrees to use commercially reasonable efforts to
satisfy, on or before April1, 2004 (the "Effective Date"), each of the following
conditions precedent insofar as it is applicable to such Party:

            4.1.      Representations And Warranties.  For each Party, each of
the representations and warranties set forth in Article 5 of this Agreement for
such Party shall be true, accurate and correct at the Effective Date with the
same effect as though made at and as of such time.

9

--------------------------------------------------------------------------------

            4.2.      Supply Assets. (a) NUIU shall have assigned/released all
Assigned Contracts to CMT for the Term free and clear of all Liens and obtained
all requisite consents to such assignments as contemplated in Section 2.1
hereof, and (b) for each Non-Assignable Contract, either (i) NUIU shall have
appointed CMT as NUIU's exclusive agent under such contract for the Term as
contemplated in 2.2 hereof free and clear of all Liens and obtained all
requisite consents to such appointment, including, if such contract imposes a
non-disclosure obligation on NUIU, a consent or waiver from the Counterparty
permitting NUIU to disclose to CMT the commercial terms of such contract
specifically for the purpose of CMT acting as NUIU's agent under such contract
for the Term, or (ii) to the extent that after reasonable diligence NUIU is
unable to satisfy the conditions set forth in clause (i) above, NUIU and CMT
shall have agreed on an arrangement whereby NUIU exercises its rights and
performs its obligations under such contract only as directed by CMT and CMT
reimburses NUIU for all payments made by NUIU under such contract related to
transactions that are not to serve NUIU's requirements.

            4.3.      NJBPU Filings.  NUIU shall have submitted the NJBPU
Filings to the NJBPU.

            4.4.      No Proceedings Or Litigation.  Except for any proceeding
arising out of or in connection with the NJPBU Filings, no action, suit or
proceeding before any Governmental Authority shall have been commenced, and no
investigation by any Governmental Authority shall have been commenced or
threatened, against CMT, NUIU or any of either Party's respective officers or
directors, seeking to restrain, prevent or change the transactions contemplated
by any or all of the Transaction Agreements, or seeking damages in connection
with such transactions.

            4.5.      Regulatory Authorizations.  Except for the authorizations
and waivers sought by NUIU in connection with the NJBPU Filings, the Parties
shall have received all governmental consents or approvals required or
reasonably necessary to perform each Transaction Agreement (including, without
limitation, compliance with the provisions of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, if compliance is required), without
material modification of such Transaction Agreement.

           4.6       Guaranty.  NUI and Cinergy Corp., CMT's parent, shall have
executed a corporate guaranty agreement in a form and substance acceptable to
NUIU and Cinergy Corp. and providing that Cinergy Corp. will guarantee CMT's
obligations under all Transaction Agreements.

            4.7.      Failure Of Conditions Precedent.  Each Party agrees to use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable for such
Party to satisfy the conditions precedent set forth in this Article 4 applicable
to it.  Each Party shall provide the other Party with written notice promptly
following the satisfaction of the conditions precedent applicable to such
notifying Party, as described in this Article 4.  In the event a condition
precedent set forth in this Article 4 has not been satisfied, or waived in
writing by the Party entitled to rely on such condition precedent, on or prior
to the Effective Date, then this Agreement may be terminated five (5) Business
Days following written notice sent by one Party to the other, except that such
termination shall not be effective if within such five (5) Business Day period
such condition precedent is satisfied or waived by the other Party.

10

--------------------------------------------------------------------------------

ARTICLE 5.  REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS

            5.1.      NUIU.  NUIU represents and warrants as follows:

                        (a)        NUIU is a corporation duly organized, validly
existing and in good standing under the laws of the State of New Jersey.

                        (b)        NUIU has all requisite corporate power and
authority to own its respective properties and assets and to carry on its
respective businesses as currently conducted and as proposed to be conducted
during the Term.  NUIU has all requisite corporate power and authority to
execute, deliver and (provided the NJBPU has not disapproved such agreement)
perform its obligations under each Transaction Agreement to which it is a party.

                        (c)        Each Transaction Agreement to which NUIU is a
Party has been duly authorized, executed and delivered by NUIU, the Transaction
Agreements collectively constitute a single, integrated agreement, and each
constitutes a legal, valid and binding obligation of NUIU enforceable against it
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws from time to time in effect relating to creditors'
rights generally and to general equity principles.

                        (d)        CMT has received true and correct copies of
each of the Supply Contracts (including all exhibits and schedules constituting
part thereof) and all amendments thereto, waivers relating thereto and other
agreements affecting the terms thereof during the Term.  Except as set forth on
Exhibit A, each of the Supply Contracts is in full force and effect and is
valid, binding and enforceable in accordance with its terms with no default,
anticipated or threatened default or failure of performance or observance of any
obligations or conditions contained therein, and no notice of default or no
notice of intention to terminate any Supply Contract has been provided.

                        (e)        Assuming that the NJBPU does not disapprove
this Agreement, the execution, delivery and performance by NUIU of each
Transaction Agreement to which it is a party, and all other Agreements and
instruments to be executed and delivered by NUIU pursuant hereto or thereto or
in connection herewith or therewith, and compliance with the terms and
provisions hereof and thereof, do not and will not (i) violate any provision of
any law, statute, rule or regulation, order, writ, judgment, injunction, decree,
governmental permit, determination or award having applicability to NUIU or any
of its properties or assets, (ii) conflict with or result in a breach or
violation of or constitute a default under any provision of the charter
documents, by-laws or other comparable documents of NUIU or (iii) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
note, bond, mortgage, license, contract, agreement or loan or credit agreement
to which NUIU is a party or by which NUIU or any of its properties or assets may
be bound or affected.

                        (f)         To the best of NUIU's knowledge, none of the
information supplied by NUIU to CMT, including information and data provided in
NUIU's Request for Proposal process, as updated, contains any untrue statement
of a material fact or omits to state any material fact which is required to be
stated therein or which is necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

11

--------------------------------------------------------------------------------

                        (g)        With the exception of proceedings before the
NJBPU, there is no action or proceeding pending or, to the knowledge of NUIU,
contemplated or threatened against or affecting NUIU or its properties or assets
before or by any Governmental Authority, which relates to or challenges the
legality, validity or enforceability of any Transaction Agreement or the ability
or obligation of NUIU to perform fully on a timely basis any obligation which it
has or shall have under any Transaction Agreement to which it is a Party.

                        (h)        With the exception of a filing with the
NJBPU, no authorization, consent, approval, waiver, license, qualification or
formal exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by NUIU of each
Transaction Agreement to which it is a Party.  No Transaction Agreement is a
material contract (within the meaning of Regulation S-K promulgated by the SEC)
and is not required to be filed by NUIU as an exhibit to any registration
statement, schedule or report filed or required to be filed with the SEC or by
NUIU or any of its Affiliates with any other Governmental Authority.

            5.2.      CMT.  CMT represents and warrants as follows:

                        (a)        CMT is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.

                        (b)        CMT has all requisite corporate power and
authority to own its respective properties and assets and to carry on its
respective businesses as currently conducted and as proposed to be conducted as
of the date of this Agreement.  CMT has all requisite corporate power and
authority to execute, deliver and perform its obligations under each Transaction
Agreement to which it is a party.

                        (c)        Each Transaction Agreement to which CMT is a
party has been duly authorized, executed and delivered by CMT, the Transaction
Agreements collectively constitute a single, integrated agreement, and each
constitutes a legal, valid and binding obligation of CMT enforceable against it
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws from time to time in effect relating to creditor's
rights generally and to general equity principles.

                        (d)        The execution, delivery and performance by
CMT of each Transaction Agreement to which it is a party, and all other
Agreements and instruments to be executed and delivered by CMT pursuant hereto
or thereto or in connection herewith or therewith, and compliance with the terms
and provisions hereof and thereof, do not and will not (i) violate any provision
of any law, statute, rule or regulation, order, writ, judgment, injunction,
decree, governmental permit, determination or award having applicability to CMT
or any of its properties or assets, (ii) conflict with or result in a breach or
violation of or constitute a default under any provision of the charter
documents, by-laws or other comparable documents of CMT or (iii) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
note, bond, mortgage, license, contract, agreement or loan or credit agreement
to which CMT is a party or by which CMT or any of its properties or assets may
be bound or affected.  

                        (e)        There is no action or proceeding pending or,
to the knowledge of CMT, contemplated or threatened against or affecting CMT or
its properties or assets before or by any Governmental Authority, which relates
to or challenges the legality, validity or enforceability of any Transaction
Agreement or the ability or obligation of CMT to perform fully on a timely basis
any obligation which it has or shall have under any Transaction Agreement to
which it is a Party.

12

--------------------------------------------------------------------------------

                        (f)         No authorization, consent, approval, waiver,
license, qualification or formal exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
CMT of each Transaction Agreement to which it is a Party.  No Transaction
Agreement is a material contract (within the meaning of Regulation S-K
promulgated by the SEC) and is not required to be filed by CMT as an exhibit to
any registration statement, schedule or report filed or required to be filed
with the SEC or by CMT or any of its Affiliates with any other Governmental
Authority.

                        (g)        To the best of CMT's knowledge, none of the
information supplied by CMT to NUIU as part of its response to NUIU's Request
for Proposal contains any untrue statement of a material fact or omits to state
any material fact which is required to be stated therein or which is necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

ARTICLE 6.  EVENTS OF DEFAULT AND EARLY TERMINATION OF AGREEMENT

            6.1.      Early Termination.  The following events, which shall be
characterized as events of default, or events of early termination shall be
grounds for a Party (the "Terminating Party") to terminate all of the
Transaction Agreements.  Notwithstanding any provision of this Agreement or the
Gas Supply Agreement to the contrary, a termination of any Transaction Agreement
will terminate all, and no less than all, Transaction Agreements between CMT and
NUIU:

                        (a)        If the other Party fails to make payment
(other than a pre-payment) of any amounts due under any provision of any
Transaction Agreement, which failure continues for a period five (5) Days after
receipt of written notice of such non-payment.

                        (b)        If any representation or warranty made by the
other Party under any Transaction Agreement shall prove to have been false or
misleading in any material respect when made or deemed to be repeated.

                        (c)        If CMT, unless excused by reason of Force
Majeure, fails on any Day (the "Default Day") to comply with its obligation
under the Gas Supply Agreement to schedule for delivery to NUIU the DDQ on such
Day as defined in the Gas Supply Agreement and NUIU is unable to find other
means of covering such DDQ on such Default Day as contemplated in Section 5.01
under the Gas Supply Agreement and such failure by CMT causes NUIU to curtail
sales to some or all of its firm customers.

                        (d)        If the other Party fails to comply
substantially with any material provision of any Transaction Agreement, which
failure continues for a period of five (5) Days after written notice of such
non-compliance.

                        (e)        If the other Party shall: (i) make an
assignment or any general arrangement for the benefit of creditors, (ii) file a
petition or otherwise commence, authorize or acquiesce in the commencement of a
proceeding or case under any bankruptcy or similar law for the protection of
creditors, or have such petition filed against it, or (iii) be unable to pay its
debts as they fall due.

13

--------------------------------------------------------------------------------

                        (f)         If the NJBPU acts in a manner concerning any
Transaction Agreement which NUIU determines, in its sole judgment, to be either
unfavorable or which has the effect of prohibiting or rescinding the transfer of
Supply Assets to CMT, or if the NJBPU's action requires a modification of any of
the Transaction Agreements that is not agreeable to both Parties.

                        (g)        For either Party, if existing federal, state
and local regulatory rules, regulations and policies that serve as the basis for
the transactions described in the Transaction Agreements and that are generally
applicable to similarly situated parties (including the FERC's current use of a
straight fixed variable rate design for pipeline rates and its Capacity Release
program) shall be eliminated or otherwise modified in any manner that would be
reasonably likely to have a material adverse effect on such Party or the
benefits it anticipates deriving from the transactions described in the
Transaction Agreements.

                        (h)        For either Party, if: (i) a court or
governmental agency with jurisdiction (including without limitation the NJBPU)
reverses, withdraws or otherwise modifies, with a result unacceptable to such
Party in its sole discretion, any NJBPU order, ruling, opinion or other
determination believed to be necessary to proceeding with the transactions
contemplated under the Transaction Agreements, (ii) such change causes the
impacted Party to incur any material capital or operating cost, or loss of
opportunity, related to the provision or receipt of services contemplated
herein, and (iii) the Parties are unable, after good faith negotiations, to
renegotiate the Agreement to comply with such reversal, withdrawal or
modification and maintain the same level of service or benefit.

                        (i)         For CMT, if a court or governmental agency
with jurisdiction determines that CMT is subject to the jurisdiction of the
NJBPU during the Term as a result of the execution, delivery or performance of
any Transaction Agreement.

                        (j)         For NUIU, if there is a Change of Control of
NUIU or its parent company, NUI Corporation, in which case NUIU may terminate
this Agreement prior to the expiration of the term by giving CMT thirty (30)
days advance written notice.  Any such termination shall be effective the first
day of the next month after the 30 day period has transpired.  For purposes of
this Agreement, a "Change in Control" shall mean the closing of any merger,
reorganization, share exchange, consolidation, business combination,
recaptialization, or similar transaction involving NUIU or NUI Corporation or
any purchase or sale of 50% or more of the consolidated assets of NUI
Corporation and its subsidiaries, taken as a whole, or any purchase or sale of,
or tender or exchange offer for, its equity securities that, if consummated,
would result in any person (or the stockholders of such person) beneficially
owning securities representing 50% or more of its total voting power of NUIU or
NUI Corporation.

                        (k)        If either Party fails to provide any
Performance Assurance to be provided to the other Party within three (3)
Business Days of a written request.

            6.2       Early Termination and Remedies.

                        (a)        In the event one of the events described in
Section 6.1 has occurred and is continuing, the Terminating Party may, at its
sole election, immediately withhold and/or suspend deliveries or payments upon
written notice to the other Party (the "Terminated Party") and or terminate and
liquidate all, and no less than all, of the Transaction Agreements.  If an event
giving rise to a right of termination has occurred and is continuing, the
Terminating Party shall have the right to designate a day, by giving written
notice of the day (the "Early Termination Date") and the reasons therefore to
the Terminated Party, which Early Termination Date shall be effective no earlier
than the second (2nd) day after such notice is given (or four (4) hours in the
case of a default under Section 6.1(c)) and no later than twenty (20) days
following the receipt of said notice.  

14

--------------------------------------------------------------------------------

                        (b)        [*]

                        (c)        [*]

                        (d)        Each Party shall use every reasonable effort
to mitigate any damages resulting from a breach and/or termination of the
Transaction Agreements.

                        (e)        [*]

                        


15

___________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                         (f)         [*]

                        (g)        If CMT elects to terminate the Transaction
Agreements for the reasons set forth in Section 6.1(f), (g), (h) or (i), then
NUIU's obligations shall be those set forth in Section 6.2(e).  Once all such
payments are made, and all capacity is reassigned to NUIU and all unutilized
prepayment amounts are refunded to NUIU, each Party shall be relieved of all
obligations and liabilities under the Transaction Agreements, except for other
costs, refunds or credits due from any Service Provider that accrued before the
Early Termination Date that have not yet been reconciled between the Parties.

            6.3.      [*]

           6.4       Summer Season.  If this Agreement terminates during a
Summer Season or on the last day of a Summer Season, and on the termination date
the Storage Assets contain a quantity of Gas less than the sum of the SDREQs for
all Delivery Days in the Summer Season prior to the date of termination plus the
Initial Storage Inventory for such assets ("Deficiency Quantity"), then CMT
shall either, in its sole discretion, (i) have thirty (30) days following the
termination date to deliver to NUIU's Storage Assets a quantity of Gas equal to
the Deficiency Quantity, or (ii) pay NUIU, at a market price determined by NUIU,
an amount per dekatherm for the Deficiency Quantity.  If on the termination date
the Storage Assets contain a quantity of Gas greater than the sum of the SDREQs
for all Delivery Days in the Summer Season prior to the date of termination,
plus the Initial Storage Inventory ("Excess Quantity"), then CMT shall either:
(a) sell and NUIU shall purchase the Excess Quantity at a market price mutually
agreed to by NUIU and CMT, or (b) CMT shall transfer such Excess Quantity to a
storage contract held in CMT's name.

16

___________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

            6.5       Winter Season.  If this Agreement terminates (a) during a
Winter Season up to and including March 31, 2005 and on the termination date
there remains a quantity of Gas within the Storage Assets that is less than the
difference between quantity of gas deemed to have been injected into storage
under this Agreement plus the Initial Storage Inventory, and the quantity of
storage gas deemed to have been withdrawn during the Winter Period through the
termination date ("Storage Quantity Deficiency"), notwithstanding anything to
the contrary contained in this Agreement, NUIU agrees to either, at CMT's
option, (i) (except in an early termination under Section 6.1(c) where this
option (i) shall not be available), release to CMT in accordance with the terms
of the Transaction Agreements, a quantity of capacity within the Storage Assets
equal to the Storage Quantity Deficiency and CMT shall, have thirty (30) days
following the termination date to deliver to NUIU's Storage Assets a quantity of
Gas equal to the  Storage Deficiency Quantity and NUIU shall reimburse CMT for
the costs associated with the released NUIU Assets, or (ii) CMT shall pay NUIU,
at a market price determined by NUIU, an amount per dekatherm for the Storage
Quantity Deficiency  or (b) during a Winter Season up to and including March 31,
2005 and on the termination date there remains a quantity of Gas within the
Storage Assets that is greater than the difference between the quantity of gas
deemed to have been injected into storage under this Agreement plus the Initial
Storage Inventory, and the quantity of storage deemed to have been withdrawn
during the Winter Period through the termination date ("Storage Excess
Quantity") CMT shall, at CMT's sole discretion, either (x) sell and NUIU shall
purchase the Storage Excess Quantity at a market price mutually agreed to by
NUIU and CMT , or (y) transfer the Storage Excess Quantity to a storage contract
held by CMT.

            6.6       The obligations of the Parties under Sections 6.1, 6.4 and
6.5 shall survive termination of this Agreement.

            6.7       Notwithstanding anything to the contrary in this Article
6, either Party shall have the right to settle its remaining obligations by cash
payment, as reasonably agreed to by the other Party.

            6.8       Set-Off.  Upon the occurrence of the declaration of an
Early Termination Date under Section 6.2 in respect of a party under any
Transaction Agreement or any other agreement between the parties concerning the
matters which are the subject of this Agreement (including, but not limited to,
the agreements set forth in the Exhibits hereto), the Terminating Party may,
without prior notice, setoff (including by setoff, offset, combination of
accounts, retention, or withholding across or within each or all of the
foregoing agreements) any sum, amount or other obligation (whether physically or
financially settled, matured or unmatured) owed by the Terminating Party to the
Terminated Party against any sum, amount or obligation (whether physically or
financially settled, matured or unmatured) owed by the Terminated Party to the
Terminating Party. 

            6.9      Audit.  Either Party shall be entitled, at its sole
expense, to audit those applicable books and records of the other Party to
verify the accuracy of any unwinding cost calculation or any other calculations
under the Transaction Agreements or the other Party's controls and procedures
that may be relevant to the activities under the Transaction Agreements, at such
other Party's offices and at a time during reasonable business hours acceptable
to both Parties.  In the alternative, if CMT engages a third party to perform a
SAS 70 review of its gas pas control, procurement and management operations, NUI
shall be entitled to a copy of such final report at no cost.

17

--------------------------------------------------------------------------------

ARTICLE 7.  INDEMNIFICATION

            7.1.      Indemnification Obligations Of NUIU.  Subject to Section
7.3, NUIU shall indemnify and hold harmless CMT and its Affiliates and each of
their respective Representatives from and against any claim, liability, loss,
cost, damage, penalty or expense (including, without limitation, reasonable
attorneys' fees, charges and disbursements) made against such indemnified party
by third parties or Governmental Authority on account of (a) claims of title to
Gas, deaths, personal injury, or property damage arising out of, or resulting
from or in any way related to the Gas purchased and sold under the Gas Supply
Agreement that attach after title to such Gas passes to NUIU, (b) any Excluded
Liability, or (c) CMT acting as a party to the Grandfathered Transaction. 

            7.2.      Indemnification Obligations Of CMT.  Subject to Section
7.3, CMT shall indemnify and hold harmless NUIU and its Affiliates and each of
their respective Representatives from and against any claim, liability, loss,
cost, damage or expense (including, without limitation, reasonable attorneys'
fees, charges and disbursements) made against such indemnified party by third
parties on account of (a) claims of title to Gas, deaths, personal injury or
property damage arising out of, resulting from or in any way related to the Gas
purchased and sold under the Gas Supply Agreement that attach before title to
such Gas passes to NUIU, or (b) any Assumed Liability. 

            7.3.      Third Party Claims.  With respect to claims made by third
parties, the indemnifying party shall have the right to assume the defense of
any such claim or action with counsel designated by the indemnifying party and
reasonably satisfactory to the indemnified party.  No indemnified party shall
settle any claim or action with respect to which it has sought or intends to
seek indemnification pursuant to this Article 7 without the prior written
consent of the indemnifying party, which consent shall not be unreasonably
withheld.

            7.4.      [*]

            7.5.      Taxes.  NUIU shall indemnify, defend and hold CMT harmless
from any liability for ad-valorem, value-added or similar Taxes incurred by CMT
related to the volume of gas inventory in storage accounts for purposes of
serving NUIU.  Provided, however, NUIU shall have no liability for any
ad-valorem or similar tax associated with any portion of additional storage gas
inventory held by CMT for its own proprietary use outside of any obligation to
serve NUIU, including all amounts injected into Production Area Storage Assets
after April 1, 2004.  Each Party will bear all taxes based upon its net worth,
corporate existence or general right to transact business.  

18

___________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

            7.6.      Survival.  The provisions of this Article 7 shall survive
the termination of this Agreement for a term of three (3) years.

ARTICLE 8.  CONFIDENTIALITY

            8.1.      Confidentiality.  Except as provided in Section 8.2, each
Party agrees that, during the Term, it will hold in strict confidence and will
not without the prior written consent of the other Party disclose to any Person
(a) any Confidential Information with respect to the other party (and its
Affiliates) or (b) the terms and conditions and other information contained in
any Transaction Agreement and in the Guaranty.

            8.2.      Actions Prior To Disclosure.  In the event either Party
determines that it is required by applicable law, rule, regulation or order of
any Governmental Authority to disclose, file or otherwise make public the terms
of any Transaction Agreement, the Guaranty or any Confidential Information, it
shall, prior to making any such disclosure, (a) notify the other Party of its
determination that such disclosure is required and the basis for such
determination, and  submit, after consultation with the other Party, an
application for confidential treatment (or similar confidentiality request) and
shall use reasonable efforts to obtain an order of such Governmental Authority
granting the broadest confidential treatment that may be obtained with respect
to such Transaction Agreement, the Guaranty or such other confidential
Information (as the case may be).  The Parties acknowledge and agree that NUIU
must file some or all of the Transaction Agreements with the NJBPU as part of
the NJBPU Filings.  As part of such filing, NUIU intends to request that the
NJBPU grant confidentiality protection to portions of such agreements and
associated descriptions thereof, however, NUIU cannot guaranty that the NJBPU
will grant such protection.  If the NJBPU does not grant such protection, NUIU
in its sole discretion shall decide in what manner and to what extent, if at
all, it shall appeal any such NJBPU determination.  NUIU shall not be
responsible for damage or harm suffered by CMT resulting from any such NJBPU
determination or from any NUIU decision as to whether to appeal such a
determination or the manner or extent of doing so.

            8.3.      Non-Disclosure By Representatives.  Notwithstanding the
foregoing, each Party may disclose Confidential Information to officers,
directors, employees and outside representatives of such Party or its Affiliates
(collectively, "Representatives"); provided, that each Representative who
receives any such information shall be informed of the confidential nature of
such information and shall be directed to treat such Confidential Information in
accordance with the terms of this Article 8.  NUIU and CMT shall be responsible
for any breach of this Article 8 by any of their Representatives and each
agrees, at its sole expense, to take all reasonable measures (including but not
limited to court proceedings) to restrain its Representatives from prohibited or
unauthorized disclosure or use of Confidential Information.

            8.4.      Injunctive Relief.  The Parties agree that in the event of
any breach by either Party or its respective Representatives of any of the
provisions of this Article 8, money damages would be inadequate and that the
non-breaching Party would have no adequate remedy at law.  Accordingly,
notwithstanding anything to the contrary contained in this Agreement, the
Parties agree that they shall have the right, in addition to any rights to seek
damages, to pursue an action or actions for specific performance, injunction
and/or other equitable relief in order to enforce or prevent any violation
(whether anticipatory, continuing or future) of the provisions of this Article
8.

19

--------------------------------------------------------------------------------

ARTICLE 9.  DISPUTE RESOLUTION 

            9.1       Any controversy or claim arising out of relating to this
Agreement or any Transaction Agreement or the breach thereof that cannot be
settled informally by the Parties shall be settled by binding arbitration by
three (3) arbitrators in accordance with the American Arbitration Commercial
Arbitration rules.  Any arbitrator shall: (i) not have been previously employed
by either party, (ii) be qualified by education or experience to decide the
matters relating to the dispute, and (iii) not have a direct or indirect
interest in either party or the subject matter of the arbitration.  The location
for such arbitration processing shall be New York, New York.  Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  Each party shall divide equally the cost of the
arbitrators and the hearing, and each party shall be responsible for its own
expenses and those of its counsel and representatives.  Any offer made or the
details of any negotiation regarding the dispute prior to arbitration and the
costs to the parties of their representatives and counsel shall not be
admissible.  Any monetary award shall accrue interest from the date of the
breach to the date of any judgment entered on the award at the prime commercial
rate charged on the date of the breach by Citibank, N.S., New York, New York,
plus two percent (2%) or at the maximum legal rate, whichever is less.  This
arbitration provision shall survive the termination of this Agreement.

ARTICLE 10.  FINANCIAL INFORMATION AND PERFORMANCE ASSURANCE

            10.1     Financial Information and Performance Assurance.  Prior to
the commencement of deliveries of Gas to NUIU hereunder, and from time to time
thereafter upon request from either Party, each Party shall provide the other
with such credit information as may reasonably be required to determine
creditworthiness. The Parties acknowledge that each shall be obligated to
provide the Performance Assurance identified in this Article 10 throughout the
Term of the Transaction Agreements as the assurance of performance of each
Party.  Provided, however, if Cinergy Corp.'s unsecured, senior long-term debt
rating has declined to below Investment Grade during the Term of this Agreement,
NUIU shall have the right to request in writing, Performance Assurance from CMT
other than the corporate guaranty provided pursuant to 10.3 below, and upon such
request CMT and NUIU shall enter into good faith negotiations to mutually agree
on the restructuring of the Performance Assurance obligations set forth in 10.2
and 10.3 below, provided that nothing herein shall prevent either Party from
exercising its rights under Article 6 of this Agreement if it does not receive
Performance Assurance satisfactory to it, in its reasonable discretion.

            10.2     NUIU Performance Assurance.  The obligations of NUIU under
the Transaction Agreements shall be secured in accordance with a pre-payment
obligation set forth below, unless NUIU's credit rating improves to Investment
Grade, at which time the parties shall negotiate other mutually agreeable terms
based on such improved creditworthiness status of NUIU which terms shall be no
more onerous than those extended by CMT to other Investment Grade entities
having similar creditworthiness standing. 

20

--------------------------------------------------------------------------------

                        (a)      [*]

                        (b)      [*]

 

21

___________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                        (c)        [*]  

            10.3     CMT Performance Assurance.  NUI and Cinergy Corp., CMT's
parent, shall execute a corporate guaranty agreement in a form and substance
acceptable to NUIU and Cinergy Corp. and providing that Cinergy Corp. will
guarantee CMT's obligations under all Transaction Agreements.

ARTICLE 11.  BILLING AND PAYMENT

           11.1     Billing and Payment.  Unless otherwise provided for herein,
not later than the fifteenth (15th) day of each month, CMT shall provide NUIU an
invoice (which may be transmitted by electronic facsimile with the original sent
by United States Mail), setting forth the following information for the
immediately preceding Delivery Month under this Agreement or any other
Transaction Agreement:

                        (a)        the applicable Commodity Charges;

                        (b)       the applicable Demand Charges; and

                        (c)        any other charges, credits, or adjustments
due pursuant to the terms of this Agreement (including credits for any
prepayments made).

                        If the quantities for any Delivery Month are not made
available to CMT by the applicable Service Provider(s) by the fifteenth (15th)
day of the month following the Delivery Month, then CMT may invoice based on the
quantities nominated and confirmed for transportation, subject to appropriate
adjustments to actual quantities when available.  NUIU shall make payment by
wire transfer within ten (10) Business Days after receipt of CMT's invoice or by
the first (1st) Business Day falling on or after the twenty-fifth (25th) day of
the month following the Delivery Month, whichever is later.

            11.2     Billing Disputes.  If a dispute arises as to the amount
payable in any invoice rendered under this Agreement, other than under a prepay
invoice which may not be disputed, the Party receiving the invoice shall
nevertheless pay the amount not in dispute under such invoice by the payment due
date.  Such payment shall not be deemed to be a waiver of the right by the Party
making payment to recoup any overpayment, nor shall acceptance of any payment be
deemed to be a waiver by the invoicing Party of any underpayment.  If the Party
making payment fails to forward the entire undisputed amount due to the
invoicing Party by the payment due date, interest on the unpaid portion shall
accrue at a rate equal to two percent (2%) above the then-current prime rate
charged by Citibank, N.A. or the maximum lawful rate, whichever is the lesser,
compounded daily from the date such payment is due until the same is paid. 

            11.3     Notice of Dispute.  If either Party withholds payment of
any disputed amount as authorized herein, such Party shall, within fifteen (15)
days after the due date for the disputed amount, submit to the other Party a
written explanation of the dispute and any available supporting documentation. 
The Parties shall then cooperate in good faith to resolve such dispute as
expeditiously as possible, and the portion, if any, of such disputed amount
eventually determined to be due shall bear interest at the rate stated in
Section 2.12 of this Agreement, from the original due date until the date
actually paid.

22

___________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

ARTICLE 12.  FORCE MAJEURE

            Neither Party shall be liable for damages to the other for any act
or omission caused by an event constituting Force Majeure and the obligations of
the affected Party, other than the obligation to make payments due under this
Agreement, shall be excused during the period thereof and to the extent affected
by such event of Force Majeure, the Party claiming Force Majeure gives notice
and full particulars of such event in writing to the other party as soon as
possible after the occurrence of the event relied on.  The term "Force Majeure"
as employed herein means acts of God, strikes, lockouts, or other industrial
disturbances, acts of public enemy, wars, blockades, insurrections, riots,
epidemics, landslides, lightning, hurricanes or storms, hurricane or storm
warnings which require the precautionary shut-down or evacuation of production
facilities, earthquakes, fires, floods, washouts, arrest and restraints of
governments and people, civil disturbances, explosions, breakage or accidents to
machinery, equipment, or lines of pipe, freezing of lines of pipe, Force Majeure
events of a Service Provider under its applicable tariff, curtailment by Service
Provider of firm storage or transportation, line breakage or other Force Majeure
events, and any other cause beyond the reasonable control of the Party affected,
or which the Party affected could not have avoided or overcome by exercise of
due diligence, which renders that Party unable to carry out its obligations
pursuant to the terms of this Agreement.  The settlement of strikes or lockouts
shall be entirely within the discretion of the Party having the difficulty, and
the above requirement that any Force Majeure event by remedied with all
reasonable dispatch shall not require the settlement of strikes or lockouts by
acceding to the demands of an opposing party when such course is inadvisable in
the discretion of the Party having the difficulty.  Force Majeure shall not,
without more, include a failure to obtain a sufficient quantity of gas supply,
nor shall Force Majeure include (i) economic hardship (to include, without
limitation, CMT's ability to sell Gas at a higher or more advantageous price
that the Price hereunder or NUIU's ability to purchase Gas at a lower or more
advantageous price that the Price hereunder) (ii) a regulatory agency
disallowing in whole or in part, the pass through of costs resulting from this
Agreement, or (iii) the loss of NUIU's market or NUIU's inability to use or
resell Gas purchased hereunder.

ARTICLE 13.  MISCELLANEOUS

            13.1.    Entire Agreement; Modifications In Writing.  The
Transaction Agreements, together with all exhibits and schedules attached hereto
and thereto, constitute the entire agreement between the Parties pertaining to
the subject matter hereof and thereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties.  Except as specifically provided in a Transaction Agreement, no
amendment, waiver, consent, modification or termination of any provision of such
Transaction Agreement shall be effective unless signed by NUIU and CMT.

            13.2.    Binding Effect; Assignment.  The rights and obligations
hereunder of either Party may not be assigned or delegated to any Person without
the prior written consent of the other Party; provided that CMT shall be
permitted to assign its rights with respect to any Supply Asset.  Except as
expressly provided herein, this Agreement shall not be construed so as to confer
any right or benefit upon any Person or third party other than the Parties, and
their respective successors and any permitted assigns.  This Agreement shall be
binding upon NUIU and CMT, and their respective successors and permitted
assigns.  No assignment of this Contract will relieve the assigning party from
principal liability hereunder unless the continuing party shall provide such a
release to the assignor in writing.

23

--------------------------------------------------------------------------------

            13.3.    Communications.  All communications required or permitted
under the terms of any Transaction Agreement shall be in writing, and shall be
given by registered or certified mail, return receipt requested, telex,
facsimile (fax), air courier guaranteeing overnight delivery or personal
delivery, to the addresses set forth below.  All such notices and communications
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; four (4) days after being sent by certified mail, return
receipt requested, if mailed; if sent by telecopy (fax), when the delivering
Party receives its facsimile machine's confirmation of successful transmission;
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.  Any facsimile or other notice received on other than a
Business Day or after five p.m. on a Business Day shall be deemed received at
the start of the next Business Day.

NOTICES

TO CMT:                                                                    TO
NUIU:

 Cinergy Marketing & Trading, LP                                 NUI Utilities,
Inc.
1100 Louisiana, Suite 4900                                           One
Elizabethtown Plaza
Houston, TX 77002                                                      Union,
New Jersey  07087
Attention:  Chris M. Fischer                                          
Attention:  Nancy J. Sobelson
(713) 393-6846                                                           
908-289-5000 Ext. 5422
(713) 890-3137 F                                                        
908-289-0978 F

OPERATIONAL MATTERS

 TO CMT:                                                                  TO
NUIU:

Cinergy Marketing & Trading, LP                                NUI Utilities,
Inc.
1100 Louisiana, Suite 4900                                          One
Elizabethtown Plaza
Houston, TX 77002                                                     Union, New
Jersey 07087
Attention:  Greg Trefz                                                  
Attention: Len Willey
(713) 393-6962                                                          
908-289-5000 Ext. 5960
(713) 890-3134 F                                                       
908-820-3623 F

PAYMENTS

TO CMT:                                                                   TO
NUIU:

Bank One, NA                                                           NUI
Utilities, Inc.
One First National Plaza                                             One
Elizabethtown Plaza
Chicago, IL 60670                                                     Union, New
Jersey 07087
Re - Cinergy Marketing & Trading, LP                       Attention: Noreen
Navarro
ABA # 071 000 013                                                  908-289-5000
Account # 55-59340

Cinergy Accounting Contact:

(713) 890-3118

            13.4.    Expenses.  Each Party shall pay its own expenses incident
to negotiation, execution and delivery of the Transaction Agreements.  The
provisions of this Section 10.4 shall remain operative and in full force and
effect regardless of any termination of any Transaction Agreement.

24

--------------------------------------------------------------------------------

            13.5.    Execution of Counterparts.  Each of the Transaction
Agreements may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement.

            13.6.    GOVERNING LAW.  EACH TRANSACTION AGREEMENT, AND THE RIGHTS
AND DUTIES OF THE PARTIES ARISING OUT OF SUCH AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  VENUE FOR ANY ACTION ARISING OUT OF
THIS AGREEMENT SHALL BE THE SUPREME COURT LOCATED IN NEW YORK COUNTY OR THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.

           13.7.    Severability of Provisions.  The invalidity of one or more
provisions or sections contained in any Transaction Agreement shall not affect
the validity of the remaining portions of the Transaction Agreements so long as
for both Parties the material purposes of the Transaction Agreements taken as a
whole can be determined and effectuated.  In the event that any or all of any
Transaction Agreement is held to be invalid or unenforceable, the Parties agree
to negotiate in good faith to reach an equitable agreement on such portion that
is void or unenforceable.  If any indemnity or hold harmless obligation (or
portions thereof) in any Transaction Agreement is for any reason held to be
invalid or unenforceable in any respect, and if the Parties fail to agree on a
replacement provision, then such obligation shall be construed to apply to the
fullest extent permitted by law but in no event beyond the scope and limits of
those original indemnity and hold harmless obligations determined to be invalid
or unenforceable.

            13.8.    Headings.  The section headings and the table of contents,
if any, used or contained in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

            13.9.    No Partnership Created.  The rights, liabilities,
responsibilities and remedies of the Parties with respect to the subject matter
of the Transaction Agreements shall be exclusively those expressly set forth in
the Transaction Agreements.  Neither Party is, or will represent itself as
being, a partner of, or CMT (except as expressly provided in the Transaction
Agreements) or fiduciary for, the other Party with respect to the Supply Assets
or otherwise.

            13.10.  No Implied Warranties.  Each Party hereby disclaims, and the
other Party hereby waives, any implied representations, covenants, warranties
and agreements, except those expressly set forth in a Transaction Agreement.

            13.11.  Cost Responsibility.  Except to the extent this Agreement
provides expressly to the contrary, each Party shall pay all costs in connection
with the performance of its obligations under or as set forth in this Agreement.

            13.12   Further Assurances.  NUIU and CMT agree to execute whatever
documents may be necessary to give effect to the transactions contemplated
herein, including but not limited to the transfer of title to such gas in
storage to CMT effective as of the Effective Date.

25

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement, effective as
of the date first above written.

                                                                                   
NUI UTILITIES, INC.

                                                                                   
By: /S/  VICTOR A. FORTKIEWICZ
                                                                                   
Name:  Victor A. Fortkiewicz
                                                                                   
Title:    President

                                                                                   
CINERGY MARKETING & TRADING, LP

                                                                                   
By: /S/   BRUCE A. SUKALY
                                                                                   
Name:   Bruce A. Sukaly
                                                                                   
Title:      Chief Commercial Officer
                                                                       
                          Natural Gas

--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNED AND AGENCY CONTRACTS SCHEDULE

--------------------------------------------------------------------------------

EXHIBIT A

Assigned and Agency Contracts Schedule

 

NUI UTILITIES Inc.
Elizabethtown Gas Company

Supply and Capacity Assets

Deliverability

 

Contract

Tariff

Assigned (284) or Agency (7c)

Daily

Seasonal

Annual

CONTRACT PARTY

Number

Rate

Status

(Dth)

(Dth)

(Dth)

 

 

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

 

 

 

 

Transco (Leidy line)

1011998

FT

284

15,615

5,699,475

 

9,948

(a)

3,631,020

 

5,522

(a)

517,500

 

 

 

 

 

Transco (Leidy line)

1011995

FT

284

15,000

5,475,000

Transco (Leidy line)

1011997

FT

284

17,595

6,422,175

Transco (Leidy line)

1000656

X-270

7c

1,090

397,850

Transco (Leidy line)

1000995

X-276

7c

10,000

3,650,000

Transco

1003686

FT

284

13,218

4,824,570

Transco

1003686

FT

284

19,439

7,095,235

Transco

1003686

FT

284

14,774

5,392,510

Transco

1003686

FT

284

30,324

11,068,260

Transco*

1003960

FT

284

2,940

1,073,100

Transco

1005014

FT

284

334

30,060

Transco

1005014

FT

284

492

44,280

Transco

1005014

FT

284

374

33,660

Transco

1005014

FT

284

767

69,030

Transco

1002230

FT

284

308

112,420

Transco

1002230

FT

284

451

164,615

Transco

1002230

FT

284

345

125,925

Transco

1002230

FT

284

707

258,055

Transco

1010431

FT

284

440

160,600

Transco

1010431

FT

284

647

236,155

Transco

1010431

FT

284

492

179,580

Transco

1010431

FT

284

1,009

368,285

Transco

1010445

FT

284

361

131,765

Transco

1010445

FT

284

274

100,010

Transco

1010445

FT

284

807

294,555

Texas Eastern

800217

CDS

284

20,220

7,380,300

Texas Eastern

800217

CDS

284

5,496

2,006,040

Texas Eastern

800217

CDS

284

3,174

1,158,510

Texas Eastern

800217

CDS

284

6,239

2,277,235

Texas Eastern

800217

CDS

284

11,397

4,159,905

Texas Eastern (b)

830029

FT-1

284

20,000

7,300,000

Texas Eastern

800392

FT-1

284

1,348

492,020

Texas Eastern

800392

FT-1

284

366

133,590

Texas Eastern

800392

FT-1

284

212

77,380

Texas Eastern

800392

FT-1

284

416

151,840

Texas Eastern

800392

FT-1

284

760

277,400

Texas Eastern

910333

FT-1

284

5,394

1,968,810

Texas Eastern

910333

FT-1

284

1,466

535,090

Texas Eastern

910333

FT-1

284

847

309,155

Texas Eastern

910333

FT-1

284

1,664

607,360

Texas Eastern

910333

FT-1

284

3,040

1,109,600

Texas Eastern

330837

FTS

7c

1,520

554,800

Texas Eastern

330874

FTS-4

7c

5,000

1,825,000

Texas Gas Transmission

16775

FT

284

11,127

4,061,355

Texas Gas Transmission

16775

FT

284

6,800

2,482,000

Tennessee

959

FT-A

284

1,000

365,000

Tennessee

597

FTG

284

1,067

389,455

Tennessee

597

FTG

284

640

233,600

Tennessee

597

FTG

284

1,341

489,465

Tennessee***

44414

 

284

2,100

766,500

National Fuel Gas

E00526

EFT

284

11,090

4,047,850

National Fuel Gas

F01642

FT

284

15,805

5,768,825

Columbia Gulf Transmission**

37968

FTS-1

 

1,671

609,915

Columbia Gas Transmission

37882

FTS

284

12,736

4,648,640

Columbia Gas Transmission

39275

NTS

284

10,000

3,650,000

CNG (Dominion)

200397

FT

284

17,120

6,248,800

CNG (Dominion)

100115

FTNN

284

5,000

2,352,060

CNG (Dominion)

100115

FTNN

284

1,444

2,352,060

Total

 

 

 

335,158

 

 

 

FIRM TRANSPORT ASSOCIATED WITH STORAGE

 

 

 

 

Transco (Leidy line)

1003832

FT

284

5,175

 

1,888,875

Transco (Leidy line)

1000653

X-269

7c

500

 

182,500

Transco (Leidy line)

1044821

FT

284

6,973

 

2,545,145

Texas Eastern

330167

FTS-4

7c

5,000

 

1,825,000

Texas Eastern

331501

FTS-5

7c

16,666

 

6,083,090

Texas Eastern

331720

FTS-7

7c

14,298

 

5,218,770

Texas Eastern

331013

FTS-8

7c

8,469

 

3,091,185

Tennessee

603

FTG

284

1,014

 

370,110

Tennessee***

44410

 

284

3,000

 

1,095,000

Tennessee***

44413

 

284

3,040

 

1,109,600

Columbia Gas Transmission

38045

SST

284

3,644

 

996,634

CNG (Dominion)

200394

FT

7c

5,522

 

2,015,530

CNG (Dominion)

200393

FT

7c

6,973

 

2,545,145

 

 

 

 

 

 

Total

 

 

 

80,274

 

 

 

 

 

STORAGE - Bundled (Market Area)

 

 

 

 

 

Transco

1000739

GSS

7c

27,604

 

1,759,955

Transco

1000741

LSS

7c

8,000

 

600,000

Transco

1000742

S-2

7c

7,267

 

653,186

Texas Eastern

400196

SS-1

284

3,646

 

379,911

 

 

 

 

 

 

Total

 

 

 

46,517

 

 

 

 

 

 

 

 

STORAGE (North)

 

 

 

 

 

 

 

 

 

 

 

 

Transco

1044824

SS-1

284

6,973

 

541,305

Tennessee

8703

FS-MA

284

1,014

 

100,485

Steuben   (units in MCF)

 

 

7c

5,556

 

500,000

Columbia Gas Transmission

38000

FSS

284

3,644

 

230,168

CNG (Dominion)

300165

GSS

284

10,826

 

645,244

CNG (Dominion)

300167

GSS-II

284

16,667

 

1,666,666

CNG (Dominion)

600044

GSS-TE

7c

23,190

 

2,387,206

CNYOG - Stagecoach

100023

FSS

284

3,040

 

304,000

 

 

 

 

 

 

Total

 

 

 

70,910

 

 

 

 

 

 

 

 

STORAGE  (South)

 

 

 

 

 

 

 

 

 

 

 

 

Transco

1013463

ES

284

14,397

 

144,856

Hattiesburg

5904

 

to be Assigned

10,000

 

100,000

Transco

1041432

WSS

284

40,149

 

3,412,638

 

 

 

Total

 

 

 

64,546

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Totals - Assets

 

 

 

597,405

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PEAKING

 

 

 

 

 

 

 

 

 

 

 

 

Transco

1000743

LG-A

7c

23,950

 

98,087

Transco

1032229

LNG

284

15,000

 

56,864

Transco

1000743

LG-A

7c

23,950

 

98,087

 

 

 

Total

 

62,900

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

 

 

Cargill (Canadian supply)

103286

 

 

10,350

 

3,777,750

Cogen Tech

 

 

 

17,000

 

6,205,000

 

 

 

 

 

 

Total

 

 

 

27,350

 

 

 

FIRM GAS SUPPLY w/ Bundled Transportation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 ---

Grand Total - Others

 

90,250

 

 

 

Storages

 

 

 

 

CONTRACT PARTY

Max w/d

Max inj

Capacity

Days

Receipt

Delivery

Effective

 Citygate

 

(Dth)

(Dth)

(Dth)

Avail.

Point

Point

Term(1)

 Delivery

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

 

 

 

 

Transco (Leidy line)

 

 

 

365

CNG @ Leidy

City Gate

10/31/2007

15,615

 

 

 

 

 

 

Steuben storage withdrawal

City Gate

 

 

Transco (Leidy line)

 

 

 

 

Transco (Leidy line)

365

National Fuel @ Wharton

City Gate

10/31/2014

15,000

Transco (Leidy line)

365

CNG @ Leidy

City Gate

10/31/2006

17,595

Transco (Leidy line)

365

National Fuel @ Wharton

City Gate

Evergreen

1,090

Transco

365

Natiional Fuel @ Wharton

City Gate

Evergreen

10,000

Transco

365

Station 30

City Gate

10/31/2004

13,218

Transco

365

Station 45

City Gate

10/31/2004

19,439

Transco

365

Station 50

City Gate

10/31/2004

14,774

Transco*

365

Station 65

City Gate

10/31/2004

30,324

Transco

365

Zone 3, Station 62

Zone 3, Stations 54, 65

10/31/2004

-  

Transco

90

Station 30

City Gate

7/31/2006

334

Transco

90

Station 45

City Gate

7/31/2006

492

Transco

90

Station 50

City Gate

7/31/2006

374

Transco

90

Station 62

Station 65

7/31/2006

-   

Transco

365

Station 30

City Gate

Evergreen

308

Transco

365

Station 45

City Gate

Evergreen

451

Transco

365

Station 50

City Gate

Evergreen

345

Transco

365

Station 65

City Gate

Evergreen

707

Transco

365

Station 30

City Gate

Evergreen

440

Transco

365

Station 45

City Gate

Evergreen

647

Transco

365

Station 50

City Gate

Evergreen

492

Transco

365

Station 65

City Gate

Evergreen

1,009

Transco

365

Station 45

Columbia - Downingtown

Evergreen

-  

Transco

365

Station 50

Columbia - Downingtown

Evergreen

-  

Texas Eastern

365

Station 65

Columbia - Downingtown

Evergreen

-  

Texas Eastern

365

M1

City Gate

10/31/2012

20,220

Texas Eastern

365

STX

M1

10/31/2012

-  

Texas Eastern

365

ETX

M1

10/31/2012

-  

Texas Eastern

365

WLA

M1

10/31/2012

-  

Texas Eastern (b)

365

ELA

M1

10/31/2012

-  

Texas Eastern

365

Algonquin backhaul

City Gate

10/31/2005

20,000

Texas Eastern

365

M1

Columbia @ Eagle

Evergreen

-  

Texas Eastern

365

STX

M1

Evergreen

-  

Texas Eastern

365

ETX

M1

Evergreen

-  

Texas Eastern

365

WLA

M1

Evergreen

-  

Texas Eastern

365

ELA

M1

Evergreen

-  

Texas Eastern

365

M1

City Gate

3/31/2014

5,394

Texas Eastern

365

STX

M1

3/31/2014

-  

Texas Eastern

365

ETX

M1

3/31/2014

-  

Texas Eastern

365

WLA

M1

3/31/2014

-  

Texas Eastern

365

ELA

M1

3/31/2014

-  

Texas Eastern

365

Oakford & Cornwell

City Gate

10/31/2009

1,520

Texas Gas Transmission

365

Chambersburg

City Gate

12/1/2009

5,000

Texas Gas Transmission

365

Zone 0

Lebanon - CNG

10/31/2006

-  

Tennessee

365

Zone 1

Lebanon - CNG

10/31/2006

-  

Tennessee

365

Niagara River (Bi  2 0081)

Natl Fuel - TGP Z-5

4/30/2007

-  

Tennessee

365

Sun Plant Dehydration
(100 Leg, Sta. 47, Ouachita, LA)

City Gate

4/1/2013

1,067

Tennessee

365

East Cameron Blk 60
(800 Leg, Sta. 834, Franklin, LA)

City Gate

4/1/2013

640

Tennessee***

365

South Pass Block 60 Dehydration
(500 Leg, Sta. 542, Noxubee, MS)

City Gate

4/1/2013

1,341

National Fuel Gas

365

Zone 4, East Aurora

Zone 5, Koppel

8/31/2008

-  

National Fuel Gas

365

TGP Z-4,5 Tetco-PA

Transco @ Wharton

Evergreen

-  

Columbia Gulf Transmission**

365

Niagara

Transco @ Leidy

11/1/2007

-  

Columbia Gas Transmission

365

CGT-Rayne

City Gate

10/31/2004

1,671

Columbia Gas Transmission

365

Columbia-Downingtown

City Gate

10/31/2010

12,736

CNG (Dominion)

365

Kenova, TCO-Leach

City Gate

10/31/2010

10,000

CNG (Dominion)

365

Texas Gas - Lebanon, OH

Transco @ Leidy

10/31/2006

-  

CNG (Dominion)

365

Oakford (3,521 dth/day) &
Cornwell (2,923 dth/day)

Chambersburg

3/31/2005

-  

Total

365

Oakford (3,521 dth/day) &
Cornwell (2,923 dth/day)

Leidy

3/31/2005

-  

 

 

 

Total

222,243

FIRM TRANSPORT ASSOCIATED WITH STORAGE 

 

 

 

 

 

Transco (Leidy line)

 

 

 

Transco (Leidy line)

365

Oakford & Cornwell

City Gate

12/14/2009

5,175

Transco (Leidy line)

365

Oakford & Cornwell

City Gate

Evergreen

500

Texas Eastern

365

CNG @ Leidy

City Gate

3/31/2008

6,973

Texas Eastern

365

CNG @ Leidy

City Gate

12/1/2008

5,000

Texas Eastern

365

CNG @ Oakford

City Gate

3/31/2012

16,666

Texas Eastern

365

Leidy & Oakford

City Gate

4/30/2015

14,298

Tennessee

365

Leidy & Oakford

City Gate

3/31/2006

8,469

Tennessee***

365

Northern Storage Withdrawal
300 Leg, Zone 4 (Potter, PA)

City Gate

4/1/2013

1,014

Tennessee***

365

Zone 4, Station 319

Zone 5, White Plains, NY

8/31/2008

-  

Columbia Gas Transmission

365

@ Storage

Zone 4, Station 319

8/31/2008

-  

CNG (Dominion)

365

Columbia FSS

City Gate

10/31/2004

3,644

CNG (Dominion)

365

National Fuel @ Leidy

Transco @ Leidy

3/31/2011

-  

365

Transco @ Leidy

Transco @ Leidy

month-to-month

-  

Total

 

 

 

 

 

 

 

Total

61,739

STORAGE - Bundled (Market Area)

 

 

 

 

 

 

 

 

 

Transco

 

 

 

 

Transco

27,604

9,778

1,759,955

64

@ Storage

City Gate

3/31/2013

27,604

Transco

8,000

3,333

600,000

75

@ Storage

City Gate

Evergreen

8,000

Texas Eastern

7,267

5,443

653,186

90

@ Storage

City Gate

Evergreen

7,267

3,646

1,953

379,911

104

@ Storage

City Gate

4/30/2012

3,646

Total

 

 

 

 

 

3,393,052

 

 

 

Total

46,517

STORAGE (North)

 

 

 

 

 

 

 

Transco

 

 

 

Tennessee

6,973

3,007

541,305

78

@ Storage

CNG/Transco @ Leidy

3/31/2008

-  

Steuben   (units in MCF)

1,014

670

100,485

99

@ Storage

300 Leg, Zone 4 (Potter, PA)

3/31/2013

-  

Columbia Gas Transmission

5,750

3,696

517,000

90

@ Storage

CNG @ Leidy

3/31/2011

-  

CNG (Dominion)

3,644

1,841

230,168

63

@ Storage

Columbia SST

10/31/2004

-  

CNG (Dominion)

10,826

3,585

645,244

60

@ Storage

Transco @ Leidy

3/31/2008

-  

CNG (Dominion)

16,667

9,259

1,666,666

100

@ Storage

Tetco @ Oakford

3/31/2012

-  

CNYOG - Stagecoach

23,190

13,262

2,387,206

103

@ Storage

Leidy, Oakford, Chambersburg, Crayne

3/31/2006

-  

3,040

1,520

304,000

100

@ Storage

Station 319

8/31/2008

-  

Total

 

 

 

 

 

 

 

 

 

 

6,392,074

 

 

 

Total

-  

STORAGE  (South)

 

 

 

 

 

 

 

Transco

 

 

 

Hattiesburg

      14,397

           959

144,856

10

@ Storage

Covington Cty - Miss.

10/31/2013

-  

Transco

      10,000

        5,000

100,000

10

@ Storage

Transco @ Covington

7/31/2005

-  

      40,149

      18,859

3,412,638

365

@ Storage

Zone 3, Station 54

1/31/2012

-  

Total

 

 

 

 

 

 

3,657,494

 

 

 

TOTAL

-  

 

 

 

 

 

 

Grand Totals - Assets

 

 

 

 

 

 

13,442,620

330,499

 

 

 

 

 

 

 

 

PEAKING

 

 

 

 

 

 

 

Transco

 

 

 

Transco

4

Transco Zone 6

City Gate

month-to-month

23,950

Transco

3

Transco Zone 6

City Gate

month-to-month

15,000

4

Transco Zone 6

City Gate

month-to-month

23,950

Total

 

 

 

 

 

 

 

 

TOTAL

62,900

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

 

 

 

Cargill (Canadian supply)

 

 

 

 

 

 

 

 

Cogen Tech

 

 

Niagra - National Fuel

10/30/2007

-  

 

TGT Production Area

 

-  

 

 

 

Total

 

 

 

 

 

 

-  

FIRM GAS SUPPLY w/ Bundled Transportation 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

-  

Grand Total - Others

 

 

 

 

 

62,900

 

 

 

 

 

Notes:

*   Notice of termination given

**  Contract permanently released

***  Assigned capacity

(1)  all capacities will be renewed for 4-1-04  to  3-31-05 period

(a)  A single FT capacity contract used for both storage withdrawal and flowing
supply.

(b)  Backhaul capacity on Texas Eastern with a new gate station connection.

Exhibit A

 

Assigned and Agency Contracts Schedule

 

NUI UTILITIES Inc.

City Gas Company of Florida

Supply and Capacity Assets

Deliverability

Storages

 

Contract

Assigned (284g) or Agency (7c)

Daily

Seasonal

Annual

Max w/d

Max inj

Capacity

CONTRACT PARTY

Number

Rate

Status

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

 

 

 

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

Florida Gas Transmission

5034

FTS-1

284g

 

 

11,652,931

 

 

43,685

6,596,435

 

 

 

23,201

696,030

 

 

 

23,185

3,547,305

 

 

 

26,231

813,161

 

 

 

 

 

 

Florida Gas Transmission

3608

FTS-2

284g

 

 

1,464,290

 

 

2,570

465,170

 

 

 

5,430

999,120

 

 

 

 

 

 

Florida Gas Transmission

5364

FTS-2

284g

 

 

2,947,435

 

 

12,655

2,290,555

 

 

 

3,570

656,880

 

 

 

 

 

 

Notes:

(1)  all capacities will be renewed for 4-1-04  to  3-31-05 period

CONTRACT PARTY

Days

Available

Effective

Term (1)

Receipt

Point

Delivery

Point

Comments

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

   

 

 

 

 

   

Florida Gas Transmission

365

7/31/2005

various - see
"FGT FTS-1 5034"
tab

 

 

 

151

 

 

November - March

 

30

 

 

April

 

153

 

 

May - September

 

31

 

 

October

 

 

 

 

 

 

Florida Gas Transmission

365

2/28/2015

various - see
"FGT FTS-2 3608"
tab

 

 

 

181

 

 

November - April

 

184

 

 

May - October

 

 

 

 

 

 

Florida Gas Transmission

365

2/28/2015

various - see
"FGT FTS-2 5364"
tab

 

 

 

181

 

 

November - April

 

184

 

 

May - October

   

 

 

               

Exhibit A

Assigned and Agency Contracts Schedule

 

NUI UTILITIES Inc.

Elkton Gas

Supply and Capacity Assets

       

Deliverability

Storages

 

Contract

 

Assigned (284g) or Agency (7c)

Daily

Seasonal

Annual

Max w/d

Max inj

Capacity

CONTRACT PARTY

Number

Rate

Status

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

 

 

 

 

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

             

FIRM TRANSPORT

 

 

             

Transco

1021359

FT

284g

2,635

 

961,775

     

Transco

1021368

FT

284g

52

4,680

 

     

Columbia

57828

FT

284g

86

 

31,390

       

 

 

 

 

 

 

     

Eastern Shore

010003

FT

284g

 

 

966,455

       

 

 

 

2,635

724,625

 

       

 

 

 

2,687

241,830

 

       

 

 

             

Eastern Shore

010011

FT

284g

86

 

31,390

     

Eastern Shore

010013

FT

284g

679

 

247,835

     

Eastern Shore

010032

FT

284g

750

 

273,750

     

Eastern Shore

010041

FT

284g

3,000

 

1,095,000

             

 

 

 

     

FIRM TRANSPORT ASSOCIATED WITH STORAGE

 

 

 

     

Eastern Shore

020003

ST

284g

622

112,582

 

     

Eastern Shore

010012

FT

284g

217

19,530

 

     

Eastern Shore

020005

ST

284g

 

 

140,605

       

 

 

 

481

87,061

 

       

 

 

 

291

53,544

                           

STORAGE - Market Area

                 

Eastern Shore

080002

CFSS

284g

481

 

25,381

481

188

25,381

Eastern Shore

050003

GSS

7c

512

 

25,339

512

141

25,339

Eastern Shore

060003

LSS

7c

111

 

5,500

111

31

5,500

 

 

 

 

 

 

 

 

 

 

PEAKING

     

 

 

 

 

 

 

Eastern Shore

070003

LG-A

7c

217

 

1,361

217

490

1,361

 

 

 

             

Notes:

                 

(1)  all capacities will be renewed for 4-1-04  to  3-31-05 period

                                                     

Contract Party

Days
Available

Effective
Term (1)

Receipt
Point

Delivery
Point

Comments

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

 

 

 

 

 

Transco

365

3/31/2005

Zone 1-2 - TX, LA

Transco Z6 - Parkesburg #6570, Hockessin

Feeds FT 010003

 

Transco

90

7/31/2006

Zone 1-2 - TX, LA

Transco Z6 - Parkesburg #6570, Hockessin

Feeds FT 010003 (Dec-Feb only)

 

Columbia

365

10/31/2004

Op Area 3, TCO Leach 801

TCO - Daleville MLI 88

Feeds FT 010011

 

 

 

 

Eastern Shore

365

10/31/2005

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

 

275

 

March - November

 

90

 

 

December - February

 

 

 

 

Eastern Shore

365

8/31/2008

TCO - Daleville MLI 88

City Gate (ESN003)

Eastern Shore

365

10/31/2007

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Eastern Shore

365

10/31/2008

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Eastern Shore

365

10/31/2010

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

 

 

 

FIRM TRANSPORT ASSOCIATED WITH STORAGE

 

 

 

 

Eastern Shore

181

3/31/2013

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

November - April

Eastern Shore

90

10/31/2006

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

December - February

Eastern Shore

365

10/31/2004

TCO - Daleville MLI 88

City Gate (ESN003)

 

181

 

November - April

 

184

 

May - October

 

 

 

 

 

 

 

Eastern Shore

53

10/31/2004

TCO - Daleville MLI 88

City Gate (ESN003)

Delivers on ST 020005

 

Eastern Shore

50

3/31/2013

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Delivers on ST 020003

 

Eastern Shore

50

4/1/2013

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Delivers on FT 020003

 

 

 

 

 

 

 

 

 

 

 

 

Eastern Shore

6

10/31/2006

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Delivers on FT 010012

 

 

 

Exhibit A

 

Assigned and Agency Contracts Schedule

 

Firm Gas Transportation Service Agreement #5034 (FTS-1)

Between

Florida Gas Transmission Company

and

NUI Utilities Inc.

Dated 11/1/1993

Maximum Daily Quantity

Point(s) of Receipt

(MMBtu)*

Nov-

May-

Point Description

Point

DRN

Oct

Mar

Apr

Sept

PRODUCTION ZONE 1:

CS #7 EUNICE

25306

6489

0

0

0

0

MOPS-REFUGIO FGT

611

25809

5,510

10,391

4,143

4,135

NGPL-JEFFERSON FGT

10240

23703

0

0

0

1,069

SABINE PASS PLANT (Johnson's Bayou)

282

23422

6,333

9,334

6,333

5,265

Zone 1 Total

11,843

19,725

10,476

10,469

PRODUCTION ZONE 2:

COLUMBIA GULF-LAFAYETTE FGT

62410

179851

2,742

4,322

2,326

1,875

CS #8 ZACHARY

25412

7995

0

0

0

0

KOCH-ST. LANDRY FGT

10102

10034

0

0

0

0

SABINE-KAPLAN FGT

23062

10881

2,742

4,322

2,327

1,875

TETCO-ATCHAFALAYA FGT

10147

10030

1,995

3,809

1,961

2,859

TRUNKLINE-VERMILLION FGT

25405

50031

0

0

0

0

Zone 2 Total

7,479

12,453

6,614

6,609

PRODUCTION ZONE 3:

CARNES TENNESSEE FGT (REC)

10258

12740

0

0

0

0

CS #11 MOUNT VERNON

25309

716

0

0

0

0

KOCH-ST. HELENA FGT

10109

9906

0

0

0

0

SNG-FRANKLINTON FGT BI-DIR (REC)

10095

11224

0

0

0

0

TRANSCO/CITRONELLE FGT CAPACITY

62132

157553

4,340

5,348

3,696

2,865

TRANSCO-ST. HELENA FGT

10114

9903

2,569

6,159

2,415

3,242

Zone 3 Total

6,909

11,507

6,111

6,107

Total MDQ:

26,231

43,685

23,201

23,185

* Exclusive of Transporter's fuel. Shipper to provide fuel pursuant to Fuel
Reimbursement Charge Adjustment provisions of Transporter's

F.E.R.C. Gas Tariff, General Terms and Conditions.

Exhibit A

Assigned and Agency Contracts Schedule

Firm Gas Transportation Service Agreement #3608 (FTS-2)

Between

Florida Gas Transmission Company

and

NUI Utilities Inc.

Dated 12/12/1991

Maximum Daily Quantity

Point(s) of Receipt

(MMBtu)*

Nov-

May-

Point Description

Point

DRN

Oct

Mar

Apr

Sept

PRODUCTION ZONE 1:

CS #7 EUNICE

25306

6489

0

0

0

0

HPL-MAGNET WITHERS FGT

8576

24662

1,562

420

420

1,562

Zone 1 Total

1,562

420

420

1,562

PRODUCTION ZONE 2:

CS #8 ZACHARY

25412

7995

0

0

0

0

KOCH-ST. LANDRY FGT

10102

10034

0

0

0

0

TETCO-ATCHAFALAYA FGT

10147

10030

0

0

0

0

Zone 2 Total

0

0

0

0

PRODUCTION ZONE 3:

CS #11 MOUNT VERNON

25309

716

0

0

0

0

DESTIN PIPELINE/FGT

71298

241390

0

929

929

0

EXXON-ST. REGIS / FGT

10141

38221

0

0

0

0

KOCH SHADYSIDE

930300

10370

0

0

0

0

TENN PATTERSON

932500

10367

0

0

0

0

TRANSCO FROST

946400

9191

0

0

0

0

TRANSCO-ST. HELENA FGT

10114

9903

3,868

1,221

1,221

3,868

Zone 3 Total

3,868

2,150

2,150

3,868

Total MDQ:

5,430

2,570

2,570

5,430

* Exclusive of Transporter's fuel. Shipper to provide fuel pursuant to Fuel
Reimbursement Charge Adjustment provisions of Transporter's

F.E.R.C. Gas Tariff, General Terms and Conditions.

Exhibit A

Assigned and Agency Contracts Schedule

Firm Gas Transportation Service Agreement #5364 (FTS-2)

Between

Florida Gas Transmission Company

and

NUI Utilities Inc.

Dated 8/12/1993

Maximum Daily Quantity

Point(s) of Receipt

(MMBtu)*

Nov-

May-

Point Description

Point

DRN

Oct

Mar

Apr

Sept

PRODUCTION ZONE 1:

CS #7 EUNICE

25306

6489

0

0

0

0

NGPL-JEFFERSON FGT

10240

23703

1,067

3,782

3,782

1,067

Zone 1 Total

1,067

3,782

3,782

1,067

PRODUCTION ZONE 2:

CS #8 ZACHARY

25412

7995

0

0

0

0

KOCH-ST. LANDRY FGT

10102

10034

0

0

0

0

TETCO-ATCHAFALAYA FGT

10147

10030

0

0

0

0

Zone 2 Total

0

0

0

0

PRODUCTION ZONE 3:

CS #11 MOUNT VERNON

25309

716

0

0

0

0

DESTIN PIPELINE/FGT

71298

241390

1,038

3,679

3,679

1,038

KOCH SHADYSIDE

930300

10370

0

0

0

0

TENN PATTERSON

932500

10367

0

0

0

0

TRANSCO/CITRONELLE FGT CAPACITY

62132

157553

1,465

5,194

5,194

1,465

TRANSCO FROST

946400

9191

0

0

0

0

Zone 3 Total

2,503

8,873

8,873

2,503

Total MDQ:

3,570

12,655

12,655

3,570

* Exclusive of Transporter's fuel. Shipper to provide fuel pursuant to Fuel
Reimbursement Charge Adjustment provisions of Transporter's

F.E.R.C. Gas Tariff, General Terms and Conditions.

 

 

Exhibit B

Monthly Compensation Schedule

Delivery Month

Compensation Amount

   

Apr-04

[*]

May-04

[*]

Jun-04

[*]

Jul-04

[*]

Aug-04

[*]

Sep-04

[*]

Oct-04

[*]

Nov-04

[*]

Dec-04

[*]

Jan-05

[*]

Feb-05

[*]

Mar-05

[*]

_________

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

EXHIBIT C

 

GAS SUPPLY AGREEMENT

 

(Filed as Exhibit 10(lxiv) to NUI's Form 10-K for Fiscal Year ended September
30, 2003)